Citation Nr: 0409615	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 (West 2002).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) in Nashville, Tennessee, that 
denied the benefit sought on appeal.  The appellant, the surviving 
spouse of a veteran who had active service from February 1941 to 
September 1945, and from August 1949 to August 1969 and who died 
in February 1989, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, it 
does not appear that all VA medical records pertaining to the 
veteran are associated with the claims file.  In a statement from 
the appellant dated in May 2003 she specifically requested 
assistance in obtaining medical records pertaining to the 
veteran's hospitalization at the Mountain Home Veterans Medical 
Center in Johnson City, Tennessee.  A record from the Johnson City 
Medical Center pertaining to the veteran's hospitalization in 
February 1989 clearly reflects that the veteran was hospitalized 
at a VA Medical Center prior to an admission at that facility.

The VA is deemed to have constructive knowledge of these records, 
and in this case, has actual knowledge of the existence of these 
records.  As such, they are considered to be evidence that is of 
record at the time any decision is made, and should be associated 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
See also VAOPGCPREC 12-95, 60 Fed. Reg. 43,186 (1995) ("an [agency 
of original jurisdiction's] failure to consider records which were 
in VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear and 
unmistakable error. . . .")  Consequently, the Board is of the 
opinion that all VA medical records pertaining to the veteran 
should be obtained and associated with the claims file.

The appellant contends that the veteran was exposed to Agent 
Orange in connection with his service duties while stationed at 
Anderson Air Force Base in Guam.  The RO attempted to verify the 
appellant's contentions, apparently with the National Personnel 
Records Center (NPRC), but the response from that agency was that 
"requested information is not a matter of record."  Given this 
response, which neither confirms nor refutes the appellant's 
contentions, but suggests that records do exist which could 
possibly confirm or refute those contentions, the Board believes 
that further inquiry should be made from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).

Therefore, in order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  The case will be 
returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the appellant when 
further action on her part is required.  Accordingly, this case is 
REMANDED for the following actions:

1.  The RO should contact the appellant to ascertain the locations 
of VA treatment the veteran received prior to his death.  The RO 
should then obtain and associate those records with the claims 
file, in addition to all medical records pertaining to the veteran 
from the Mountain Home VA Medical Center.

2.  The RO should further investigate the appellant's contentions 
that the veteran was exposed to Agent Orange while stationed at 
Anderson Air Force Base in Guam.  An inquiry should be made to 
USASCRUR as to whether Agent Orange was used in Guam in the 
timeframe between June 1968 and August 1969.  If Agent Orange was 
used at Anderson Air Force Base in Guam during that timeframe, a 
further inquiry should be made as to whether an individual in the 
veteran's Air Force specialty code, specifically service manager 
and assistant NCOIC, vehicle maintenance branch assigned to the 
3960th Transportation Squadron would have used or been exposed to 
Agent Orange.  Any unit history pertaining to the 3960th 
Transportation Squadron for the period of time the veteran was 
assigned to that unit should be requested.

3.  The appellant should be requested to furnish any information 
she may possess that would substantiate her contention that the 
veteran was exposed to Agent Orange while stationed at Anderson 
Air Force Base in Guam.  The appellant should also be requested to 
submit any other evidence in her possession that pertains to her 
claim.

When the development requested has been completed, the case should 
again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the appellant and 
her representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this remand is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with her 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





